Title: Thomas Pinckney to John Armstrong, 16 November 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Head Quarters Sixth DistrictCharleston 16th November 1813.
          Sir,
        
        I have had the honor of receiving the Presidents instructions concerning my assuming the direction of the expedition against the Southern Indians, communicated in a Letter of the 7th of this Month from the Department of War, in consequence whereof I am making arrangements for taking a position nearer to the scene of action, from whence I may give a general direction to the three Corps who are destined to act on this expedition, until they shall form a junction; at which period the then existing circumstances will determine whether it will be proper for me to take the command in person.
        General Williams went hence last week to report himself to Govenor Mitchell; I have written to inform him of the President’s instructions and purpose addressing the late Governor Mitchell by this Mail to request that he will remain at Milledgeville until I shall arrive there, for the purpose of a personal communication with him. I have also written to the Commanding officer of the Tennessee Troops and those marching from Georgia, suggesting some ideas concerning the mode of conducting the Expedition: for, until I shall have obtained accurate information of the present state of affairs, I am unwilling to issue any positive instructions. Copies of my communications to these officers are herewith.
        I have earnestly to entreat, Sir, the President’s orders concerning the treatment of the hostile Indians provided this expedition shall be successful—a considerable portion of those employed in this contest will I am informed be desirous of a total removal of the Creek Nation from Georgia and the Mississippi Territory: whether the policy & justice of the United States may require this measure, and whether its practicability be within the limit of the means intended to be used on this occasion are subjects fit for the decision of the Government only; and I take the liberty of presenting it thus early to the attention of the President, because it would be advantageous to shape the immediate course of our proceedings to what may be the desired result.
        I should be happy, Sir, also to receive the President’s animadversions on the mode on which I purpose to direct our operations, described in the plan suggested to the General officers commanding the different corps in the expedition. I have the honor to be very respectfully Sir your most obedt Servant
        
          Thomas Pinckney
        
        
   Time is wanting to prepare these copies for the present mail, they shall be forwarded by the next.

       